Citation Nr: 1734236	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-04 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for status-post eviscerated right eye secondary to trauma (right eye disability) with central visual acuity of less than 20 degrees in the nonservice-connected left eye for the period from August 19, 2009, to May 22, 2014, and in excess of 90 percent beginning May 22, 2014.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the period from August 19, 2009, to May 22, 2014.



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions dated in October and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which continued a 60 percent rating for the Veteran's status-post eviscerated right eye secondary to trauma (right eye disability) with central visual acuity of less than 20 degrees in the nonservice-connected left eye.  In an August 2010 rating decision, the RO in Huntington, West Virginia, also continued the Veteran's 60 percent disability rating for his disability and denied the Veteran's claim for TDIU.  

The Veteran appeared and testified at a Travel Board hearing in March 2012.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded in May 2014 for additional development.

In an October 2016 rating decision, the San Juan RO increased the Veteran's rating for status-post eviscerated right eye secondary to trauma (right eye disability) with central visual acuity of less than 20 degrees in the nonservice-connected left eye to an evaluation of 90 percent effective May 22, 2014.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In the October 2016 rating decision, the RO additionally granted entitlement to TDIU, effective May 22, 2014; however, the issue of TDIU is inferred as part and parcel of the Veteran's claim for an increased rating for his right eye disability.  The Veteran submitted evidence of unemployment due to his right eye disability on his October 2010 VA Form 21-8940.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the question of entitlement to TDIU for the period from August 19, 2009, the date of claim for the increased rating issue on appeal, and May 22, 2014.

It appears that in the October 2010 notice of disagreement, the Veteran is raising claims of service connection secondary to his right eye disability.  The Board does not have jurisdiction over these, and they are referred to the AOJ for any appropriate action.


FINDINGS OF FACT

1.  The Veteran wears a prosthesis for the service-connected anatomical loss of his right eye.

2.  The medical evidence of record does not show that the Veteran's visual acuity in his (remaining) left eye was worse than 20/50 (when corrected) during the period from August 19, 2009, to March 23, 2012.

3.  The Veteran testified at his Travel Board hearing on March 23, 2012, that his eyesight in his (remaining) left eye had worsened; this worsening was corroborated by a May 22, 2014 examination, which reflected visual acuity in his (remaining) left eye of 10/200.   

4.  At no point in time since March 23, 2012, was the visual acuity in the Veteran's (remaining) left eye worse than 10/200 (when corrected).



CONCLUSIONS OF LAW

1.  For the period from August 19, 2009, to March 23, 2012, a rating in excess of 60 percent for status-post eviscerated right eye secondary to trauma (right eye disability) with central visual acuity of less than 20 degrees in the nonservice-connected left eye was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, Code 6063 (2016).

2.  A rating of 90 percent, but no higher, for status-post eviscerated right eye secondary to trauma (right eye disability) with central visual acuity of less than 20 degrees in the nonservice-connected left eye has been warranted since March 23, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, Code 6063 (2016). 

3.  Beginning May 22, 2014, a rating in excess of 90 percent for status-post eviscerated right eye secondary to trauma (right eye disability) with central visual acuity of less than 20 degrees in the nonservice-connected left eye is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, Code 6063 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.a.  Increased rating-Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.b. General Background

In August 2009, the Veteran requested an increased rating for his service-connected right eye disability under the paired organ rule.  He argued that his right eye prosthesis was service-connected and that his left eye had visual acuity of 20/70 and visual field of less than 20 degrees.  

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).  

Based on the results of a September 2009 VA examination, the RO found that 38 C.F.R. § 3.383(a)(1) was applicable in this case, as the Veteran's visuals fields in his left eye were less than 20 degrees.  As such, the RO rated the Veteran service-connected right eye disability and his nonservice-connected left eye disability under Diagnostic Codes 6063-6065 beginning August 19, 2009 at a disability rating of 60 percent.  Since May 22, 2014, the Veteran has been rated under Diagnostic Code 6063 at a 90 percent disability rating for his right and left eye disabilities.   

Diagnostic Code 6063 considers visual impairment when the Veteran is service-connected for anatomical loss of one eye-in this case, the Veteran's right eye.  
38 C.F.R. § 4.79, Diagnostic Code 6063 (2016).

Diagnostic Code 6065 addressed visual impairment when the Veteran's service-connected eye has vision of 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6065 (2016).

Under both Diagnostic Codes, a 60 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/100.  A 70 percent rating is warranted when visual acuity in the remaining eye is correctable to 20/200.  An 80 percent rating is warranted when visual acuity in the remaining eye is correctable to 15/200.  A 90 percent rating is warranted when visual acuity in the remaining eye is correctable to 10/200.  A 100 percent rating is warranted when visual acuity in the remaining eye is correctable to 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6063.

I.c.  Background and Analysis 

The Veteran underwent a VA eye examination in September 2009.  At that time, he exhibited corrected distance vision of the left eye of 20/50+2 and corrected near vision of J3.   

The Veteran was provided with another VA eye examination in July 2010.  At that time, the Veteran exhibited corrected distance vision of the left eye of 20/50 and corrected near vision of J7.  

At his March 2012 hearing, the Veteran testified that his sight had worsened in his remaining left eye. 

The appellant underwent a VA eye examination in May 2014.  At that time, the appellant exhibited corrected distance vision of the left eye of 10/200.   

Based on a  review of the evidence, the Board finds that a rating in excess of 60 percent for the Veteran's right eye disability is not warranted for the time period from August 19, 2009, to March 23, 2012.

The evidence demonstrates that the appellant wears a prosthesis for the anatomical loss of his right eye; however, the visual acuity of the appellant's left eye was no worse than 20/50 prior to March 23, 2012.  As such, the next-higher 60 percent rating is not warranted during this time period.

The Board finds that, resolving all doubt in favor of the Veteran, a 90 percent disability rating is warranted as of March 23, 2012, the date the Veteran provided testimony that his vision in his left eye had worsened.  This contention was corroborated by the results of his May 2014 examination reflecting visual acuity in his remaining left eye of 10/200.  As such, the Board finds that the Veteran's service-connected status-post eviscerated right eye secondary to trauma (right eye disability) with central visual acuity of less than 20 degrees in the nonservice-connected left eye should be rated at a 90 percent disability rating beginning March 23, 2012.

For the time period beginning March 23, 2012, the evidence of record shows that the Veteran's visual acuity in his left eye was no worse than 10/200.  As such, a 100 percent rating for his right eye disorder under the rating criteria for eye disabilities is not warranted. 

The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms.  In this case, the Board finds no other provision upon which to assign higher ratings.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

II.a.  TDIU-legal criteria

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a). 

In this case the Veteran's service-connected disabilities included status post evisceration of the right eye secondary to trauma with nonservice-connected left eye central visual acuity of less than 20 degrees at a 60 percent disability rating prior to March 23, 2012, and at a 90 percent disability rating beginning March 23, 2012.  He additionally had a service-connected scar on the infranasal part of his right eye, which has been rated as noncompensable throughout the appeals period.  As these disabilities resulted from the same in-service incident, they are considered as one disability for the above purposes of one 60 percent disability.  As such, the Veteran meets the criteria for a TDIU under 38 C.F.R. § 4.16(a) for the entire period from August 19, 2009, to May 22, 2014.

The Board finds that the evidence of record does not support a grant of TDIU for the period from August 19, 2009, to March 23, 2012.

In an October 2010 statement, the Veteran contended that he was unable to work due several disabilities that were not service connected, including diabetes, coronary artery disease, and chronic discogenic disease.  On his October 2010 VA Form 21-8940, the Veteran indicated that he had four years of college education, had blind rehabilitation training with the VA, and that he had worked as a budget officer prior to 2002 when he stopped working.

The Board notes that an October 2007 favorable decision by the Social Security Administration (SSA) in included in the record of evidence.  Although SSA decisions are not controlling on the Board; they are probative evidence as to the disabilities contributing to the Veteran's impairment.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  SSA found the Veteran's disorders of the back, bilateral carpal tunnel syndrome, and major depressive disorder were severe and caused significant limitation in the Veteran's ability to perform basic work activities.

Overall, the Board finds that the evidence of record does not show that, prior to March 23, 2012, the Veteran was unable to secure and follow substantially gainful employment consistent with his education and occupational experience due to his service-connected eye disability alone.  As such, a TDIU, prior to March 23, 2012, is not warranted.

Beginning March 23, 2012, the evidence of record is in support of a grant of TDIU.  At his hearing, the Veteran reported that he was unable to work due to his service-connected eye disability alone, without consideration of his other physical impairment.  As such, and resolving all reasonable doubt in favor of the Veteran, the Board finds that TDIU is warranted as of March 23, 2012.  


ORDER

A disability rating in excess of 60 percent for status-post eviscerated right eye secondary to trauma (right eye disability) with central visual acuity of less than 20 degrees in the nonservice-connected left eye for the period from August 19, 2009, to March 23, 2012, is denied.

A 90 percent rating, but no higher, for status-post eviscerated right eye secondary to trauma (right eye disability) with central visual acuity of less than 20 degrees is granted from March 23, 2012, to May 22, 2014, subject to the laws and regulations governing the award  of monetary benefits.

A disability rating in excess of 90 percent beginning May 22, 2014, for status-post eviscerated right eye secondary to trauma (right eye disability) with central visual acuity of less than 20 degrees in the nonservice-connected left eye is denied.

Entitlement to TDIU prior to March 23, 2012, is denied.

Entitlement to a TDIU is granted from March 23, 2012, to May 22, 2014, subject to the law and regulations governing the award of monetary benefits.




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


